Citation Nr: 0903796	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-37 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an abdominal 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from February 
1984 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 2004 by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for an 
abdominal disorder, a low back disorder, and bipolar 
disorder.

In January 2008, the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.

In November 2008, the veteran testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

In December 2008, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
psychiatric claim on appeal.  A waiver of RO jurisdiction for 
this evidence was received in a written statement dated in 
December 2008 that is included in the record.  The Board 
accepts this evidence for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2008).




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  An abdominal disorder, constipation with mild to moderate 
impairment related to abdominal pain, is not shown to be 
related to events, disease, or injury during active military 
service.

3.  A low back disorder, a degenerative facet joint of the 
lumbar spine, is not shown to be related to events, disease, 
or injury during active military service.

4.  Persuasive evidence of record indicates that bipolar 
disorder is not the result of an event, injury, or disease 
incurred in service.


CONCLUSIONS OF LAW

1.  An abdominal disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  A low back disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).

3.  A bipolar disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for service connection for 
an abdominal disorder, a low back disorder, and bipolar 
disorder was received in July 2003.  Thereafter, she was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2003.  This letter notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing her claims, identified 
the veteran's duties in obtaining information and evidence to 
substantiate her claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in April 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records, VA treatment records, and 
records from the Social Security Administration (SSA) have 
been obtained and associated with her claims file, and she 
has been provided with contemporaneous VA stomach, spine, and 
mental disorders examinations to assess the nature and 
etiology of her claimed abdominal, low back, and bipolar 
disorder disabilities.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including arthritis and psychoses, 
may be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis of All Claims

The veteran contends that she has current abdominal, low 
back, and bipolar disorders as a result of events or injuries 
during active military service.

The veteran's record of service shows that her military 
occupational specialty was administrative specialist.

On an enlistment medical history report dated in December 
1983, the veteran listed her usual occupation as college 
student - psychology.  An enlistment examination report dated 
in December 1983 lists normal abdomen and viscera, spine and 
other musculoskeletal, and psychiatric findings.  A notation 
was made that the veteran had a left salpingectomy at age 19, 
and that it was non-disqualifying.  Multiple service 
treatment notes reflect that the veteran complained of 
abdominal pain and moderate to severe menstrual cramps.  On 
three occasions (twice in January 1985 and in October 1986), 
she reported that her abdominal or menstrual cramps were 
accompanied by low back pain.  In a treatment note dated in 
August 1986, the physician assessed dysmenorrhea (severe 
uterine pain during menstruation).

Records obtained from the Social Security Administration 
(SSA) in February 2008 show that the veteran was awarded 
disability benefits in June 1999 based on a primary diagnosis 
of affective disorder and no secondary disorder.  The SSA 
determined that her disability began in August 1998.  The 
records provided by SSA included her application for 
disability benefits, SSA mental status evaluations, private 
treatment records from A. L., M.D., dated from August to 
December 1997, private treatment records from Alexandria 
Community Mental Health Center (ACMHC) dated from August 1998 
to May 1999, a disability evaluation questionnaire from 
ACMHC/Alexandria Community Services Board dated in September 
2002, and a psychosocial assessment from the Alexandria 
Community Service Board dated in November 2002.

In her SSA application, the veteran described her claimed 
disabilities to include bad nerves, severe depression, 
anxiety, and upper back pains.  She indicated that she first 
saw psychiatrist A. L, M.D., in August 1997, and was first 
seen at the ACMHC in August 1998.  She reported that she 
completed four years of college in 1983.

In a private initial assessment report from A. L., M.D., 
dated in August 1997, the veteran reported that she relapsed 
into substance abuse in November 1996 upon discharge from a 
group home and three years of sobriety, ended a five-year 
relationship in December 1996, and lost three jobs in the 
last two years.  She added that she began abusing alcohol and 
cocaine in the military.  The diagnosis (based on DSM-III-R, 
or the Diagnostic and Statistical Manual of Mental Disorders, 
Third Edition, Revised) was listed as 296.52, or moderate 
bipolar disorder, depressed.  

In a mental status evaluation report from ACMHC dated in 
August 1998, the veteran reported that she considered buying 
a gun to kill herself earlier in the month, and reported that 
she first used cocaine in 1985 and stopped in 1994 after 
treatment.  An ACMHC crisis intervention assessment report 
and progress note also dated in August 1998, reflect that a 
counselor at the veteran's job sent her to the clinic after 
she became very agitated.  The veteran described multiple 
stressors, including impending job loss.  The impression was 
bipolar type II, hypomania.  In an ACMCH progress note dated 
in October 1998, she reported last using "crack" cocaine 
three days ago.  Additional progress notes dated to May 1999 
reflect ongoing treatment for bipolar disorder.

In private treatment notes from Inova Alexandria Hospital 
dated in June 2002, the veteran complained of abdominal pain 
and no bowel movements for one to two weeks.  The diagnosis 
was constipation and history of bipolar disorder. 

In a psychosocial assessment from the Alexandria Community 
Service Board dated in November 2002, the assessment was 
bipolar disorder.

VA treatment notes dated from March to September 2003 reflect 
ongoing psychiatric care for bipolar disorder.  In a VA 
treatment note dated in July 2003, the veteran complained of 
intermittent constipation for one year and thought it could 
be due to the psychiatric drugs she was taking.  There were 
no complaints or findings related to any low back disorder.

In a VA physical examination report dated in March 2004, the 
veteran related a history of low back pain that began in 
April 1984 during a 15-mile march and chronic constipation 
and stomach problems that began in 1986.  Following a review 
of the claims file and a physical examination, including x-
rays, the examiner assessed constipation with mild to 
moderate impairment related to abdominal pain and lumbar 
spine degenerative facet joint (L5-S1) with mild to moderate 
impairment related to pain and decreased range of motion.  No 
opinion was provided about the etiology of these disorders.

In a VA mental disorders examination report dated in March 
2004, the veteran reported a history of periods of severe 
depression that were related to break-up of relations or 
financial problems and stressors related to job dismissals.  
She described a brief hospitalization at Inova Hospital 
following a 1998 suicide attempt.  She indicated that the 
longest period that she held a job was from 1987 to 1993, but 
added that during this time she was using cocaine and 
experiencing hypomania and depressive episodes as a result, 
and was receiving complaints about her job performance.  The 
examiner diagnosed substance-induced mood disorder with 
depressive features and opined that her psychiatric 
disability developed during substance intoxication or 
withdrawal in the past and that current reports indicated 
medication use was now etiologically related to disturbance 
in mood.  He reasoned that her symptoms did not precede the 
onset of the substance use or medication use, and there was 
no other evidence that suggested the existence of an 
independent, non-substance-induced mood disorder, such as a 
history of recurrent major depressive episodes.

During her November 2008 travel board hearing, the veteran 
testified that she joined the military after receiving a 
bachelor's degree in psychology and began having abdominal 
pain in boot camp and at the time believed it was related to 
her menstrual cycle.  She stated that her military duties 
included handling mail bags that averaged between 25 and 45 
pounds, with some weighing between 65 to 100 pounds; she 
believed she hurt her back throwing these bags.  She also 
testified that she first sought psychological help during 
service when allegations were made that she was involved with 
a sergeant.  

In a statement received in December 2008, the veteran's 
former roommate indicated that she brought the veteran to the 
emergency room in summer or fall 1987 after she had become 
extremely depressed and unable to sleep for several days.

The Board has considered the veteran and her representative's 
contentions, but finds that service connection for the 
veteran's claimed abdominal, low back, and bipolar disorders 
is not warranted because there is no connection between her 
current constipation disorder, degenerative facet joint of 
the lumbar spine, or bipolar disorder and any event, injury, 
or disease during active military service.

First, while the veteran's service treatment records contain 
multiple complaints of abdominal or menstrual pain and a 
diagnosis of dysmenorrhea, the only post-service complaints 
of abdominal pain in the evidence of record relate to 
constipation.  Her service treatment records, however, 
contain no complaints related to constipation.  Because there 
is no nexus between the veteran's current constipation 
disorder and military service, or any evidence of a current 
dysmenorrhea disorder, her claim for service connection for 
an abdominal disorder must be denied.  

Second, the only complaints of back pain in the veteran's 
service treatment records were in conjunction with her 
complaints of abdominal or menstrual pain.  The record 
includes no competent medical opinion establishing a medical 
relationship between the post-service diagnosis of 
degenerative facet joint of the lumbar spine to any 
established event in service, and neither the veteran nor her 
representative has presented, identified, or alluded to the 
existence of any such opinion.  Therefore, the veteran's 
claim for a low back disability must be denied because there 
is no nexus between her current low back disability and her 
military service. 

Finally, the Board finds that service connection for bipolar 
disorder is not warranted because persuasive evidence of 
record shows that her disability was caused by events or 
injuries unrelated to military service.  In this case, only 
the March 2004 VA examination report and the veteran's own 
statements contain opinions regarding the relationship of her 
current bipolar disorder with events or injuries during 
active service.  The Board observes that the veteran has a 
college degree in psychology, and while the evidence of 
record shows that she has never worked professionally in that 
field or acquired any additional medical expertise in matters 
related to etiological determinations of psychological 
conditions, she does have some competency in considering 
psychological matters based on her education.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran has 
asserted that her current bipolar disability was caused by 
military service, beginning with an allegation that she was 
in a relationship with a sergeant.  Her opinion, however, 
lacks probative value because it is unsupported by clinical 
evidence or complaints of mental health problems in her 
service treatment records.  See Black v. Brown, 5 Vet. App. 
177 (1993).     

By comparison, the opinion contained in the March 2004 VA 
mental disorders examination report was prepared with a 
review of the medical evidence, including the veteran's 
service treatment records, and was the product of a thorough 
clinical interview and examination by an objective medical 
professional.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board finds that the March 2004 VA examiner's medical 
opinion that the veteran's current mental health disorder 
developed during substance intoxication or withdrawal is 
persuasive because it is supported by the evidence of record, 
which shows that her reported drug use, beginning in 1985 
during military service, preceded any complaints of mental 
health problems, and she was diagnosed with bipolar disorder 
in August 1997 following the end of a five-year relationship, 
loss of several jobs, and a relapse of substance abuse.  
Therefore, her claim for service connection for bipolar 
disorder must be denied.

The Board has also considered service connection for a mental 
disorder on a presumptive basis, noting that the veteran and 
her former roommate indicated that she attempted suicide and 
was briefly hospitalized in 1987, the year she separated from 
active military service.  Unfortunately, the law only 
recognizes psychoses, such as schizophrenia, for 
consideration of service connection on a presumptive basis, 
and the evidence of record reflects diagnosis and treatment 
of a mood disorder, bipolar disorder.  Therefore, service 
connection for bipolar disorder is not warranted on a 
presumptive basis.

In addition to the medical evidence, the Board has considered 
the assertions that the veteran advanced in connection with 
the appeal.  The Board does not doubt the sincerity of the 
veteran's belief that she has abdominal, low back, and 
bipolar disorders as a result of events during military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
veteran is a layperson without the appropriate medical 
training or expertise related to abdominal or musculoskeletal 
conditions, she is not competent to render probative (i.e., 
persuasive) opinions on those medical matters.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of her claimed abdominal and musculoskeletal disabilities 
have no probative value.

For all the foregoing reasons, the claims for service 
connection for abdominal, low back, and bipolar disorders 
must be denied.  In arriving at the decision to deny the 
claims, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an abdominal disorder 
is denied.

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bipolar disorder is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


